DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/671,842, filed on May 15, 2018. 
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/741,494, filed on October 4, 2018. 
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/805,826, filed on February 14, 2019. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
 

Response to Amendment
	By Applicant’s amendment filed June 15, 2021, claim 9 has been amended.  Claims 1-8 are withdrawn.  Claims 9-11 are currently being examined as they read on compound 17ya as a species of a compound represented by the structure of formula XI(e), and radiation therapy as a species of an additional cancer therapy.

Response to Arguments
Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 112 is hereby withdrawn.
Upon further consideration the previous double patenting rejection over U.S. Patent No. 10,525,037 is hereby withdrawn.
Applicant's arguments filed June 15, 2021 with respect to the remaining rejections have been fully considered but they are not persuasive. 
Applicant argues that Miller does not teach the treatment of triple negative breast cancer.  Applicant argues that Miller explicitly treats two types of breast cancer models, which are T47D cells and MCF-7 cells which are not triple negative breast cancer cell models.  Applicant further argues that not all TNBC cells were response to treatment in Oba and thus the teachings of Oba do not support the general conclusion that anti-tubulin drugs were known in the art to be useful in the treatment of triple negative breast cancer.  
These arguments are found not persuasive since Miller et al. specifically teaches a method of treating a subject suffering from breast cancer, metastatic breast cancer, resistant breast cancer or drug-resistant breast cancer comprising the step of In re Boe, 355 F.2d 961,148 USPQ 507, 510 (CCPA 1966); In re Lambedi, 545 F.2d 747, 750, 192 USPQ 279,280 (CCPA 1976): In re FracalossL 681 F.2d 792,794, 215 USPQ 569, 570 (CCPA 1982)4 In re Kaslow, 707 F.2d 1366, 13:4,217 USPQ 1089, 1095 (Fed. Cir. 1983). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Moreover, even though Miller et al. specifically exemplifies two general types of breast cancer (T47D and MCF-7 cells) which express one or more of the estrogen receptor, progesterone receptor, or HER2, there is no further demonstration that T47D or MCF-7 cells are responsive to the compounds disclosed in Miller et al. because of their expression of estrogen receptor, progesterone receptor, or HER2.  In addition, Applicant has not presented any evidence demonstrating that breast cancer cells must possess the estrogen receptor, progesterone receptor, or HER2 in order to be responsive to anti-tubulin compounds.  Triple negative breast cancer is a species of breast cancer and as taught by Oba et al. accounts for 10-20% of all breast cancers (page 22986).  Therefore, it would have been obvious to a person of ordinary skill in the art to treat triple negative breast cancer in view of the teachings of Miller et al. which teaches that the compounds are useful in the treatment of breast cancer in general.  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to administer the claimed compounds for the treatment of breast cancer including triple negative breast cancer in view of the cited prior art teachings which specifically teach the treatment of breast cancer comprising the administration of the compounds claimed in the instant application. 
Miller et al. teaches the compounds are useful in the treatment or prevention of various forms of cancer, particularly prostate cancer, breast cancer, ovarian, skin cancer (e.g., melanoma), lung cancer, colon cancer, leukemia, renal cancer, CNS cancer (e.g., glioma, glioblastoma) [0594]. Moreover, Miller et al. teaches that the compounds’ mode of action is as tubulin inhibitors, and the preferred compounds are selectively disruptive to cancer cells, causing ablation of cancer cells but preferably not normal cells and harm to normal cells is minimized because the cancer cells are susceptible to disruption at much lower concentrations of the compounds ([0594], [604]).  Miller et al. specifically teaches treating, suppressing, reducing the severity, 
Applicant’s arguments with respect to the teachings of Oba are found not persuasive since the teachings of Oba clearly demonstrate that anti-tubulin compounds are useful in the treatment of triple negative breast cancer.  First, Oba teaches that it is known in the art that anti-tubulin taxane compounds are effective for a subset of patients with TNBC (page 22986).  Furthermore, Oba et al. specifically teaches paclitaxel enhanced eribulin and eribulin enhanced paclitaxel growth inhibitory effects in TNBC MDA-MB-231 and Hs578T cells (page 22987).  However, Oba et al. teaches that in other TNBC cell lines eribulin did not enhance sensitivity to paclitaxel and paclitaxel did not enhance sensitivity to eribulin (page 22987).  Nevertheless, while Oba et al. teaches that the combination of the anti-tubulin drugs eribulin and paclitaxel were synergistic in TNBC MDA-MB-231 and Hs578T cells, Oba et al. does teach that those other TNBC cell lines were sensitive to both eribulin and paclitaxel, however, no synergy with the combination was achieved, rather the growth inhibitory effects of paclitaxel and eribulin were additive (page 22987).  Thus the teachings of Oba et al. specifically demonstrates that prior to the effective filing date of the instant application, anti-tubulin compounds would have been expected to inhibit the growth of TNBC cells and thus treat TNBC as claimed in the instant claims.

This argument is found not persuasive since obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  Par Pharm., Inc. v. TWi Pharms., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014).  Proof sufficient “to obtain approval” for a drug by a regulatory agency, such as by a randomized, placebo-controlled, double-blinded design is not necessary to establish obviousness. Hoffmann—La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014) (“[c]onclusive proof of efficacy is not necessary to show obviousness.”). “Scientific confirmation of what was already believed to be true may be a valuable contribution, but it does not give rise to a patentable invention.” PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1363-64 (Fed. Cir. 2007).  In the instant case, a reasonable expectation of success exists for reasons of record and for the reasons detailed above.  Specifically, Miller et al. teaches treating breast cancer comprising the administration of the claimed compounds.  Furthermore, Miller et al. teaches that the claimed compounds are anti-tubulin compounds and Oba et al. teaches that anti-tubulin compounds are useful in the treatment of TNBC.  Thus a reasonable expectation of success exists and thus the cited claims of the instant application are rendered obvious.
Prometheus Labs., Inc. v. Roxane Labs, Inc., 805 F.3d 1092, 1098 (Fed. Cir. 2015) (citation omitted). “The genus-species distinction may have particular relevance in the field of personalized medicine, where, for example, a particular treatment may be effective with respect to one subset of patients and ineffective (and even harmful) to another subset of patients.” Id. (emphasis added). Such is not what is adduced by the evidence here. Applicant has not provided any evidence of unexpectedly improved treatment of TNBC as compared to non-TNBC.  Moreover, while evidence of unexpected treatment results would be another way to demonstrate a conclusion of obviousness is inappropriate with respect to the patient subset set forth in Applicant’s claims, Prometheus, 805 F.3d at 1098; In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995) (“One way for a patent applicant to rebut a prima facie case of obviousness is to make a showing of ‘unexpected results,’ i.e., to show that the claimed invention exhibits some superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected.”), Applicant has not provided sufficient evidence. Indeed, it is noted that no declaration under 37 CFR 1.132 attesting to any surprising and unexpected results has been filed. Moreover, the data in the Specification provides evidence which affirms that the claimed subject matter functions as it was intended to function.  No evidence has been presented to demonstrate any surprising or unexpected results for the treatment of TNBC with the claimed compounds as compared to other types of breast cancer, i.e. non-TNBC.

Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).  "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25  and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989). 
Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
In the instant case, Applicant argues that they have unexpectedly determined that compound 17ya treats TNBC that is resistant to other taxanes as well as treats metastatic TNBC and metastatic TNBC that is resistant to other taxanes.  However, the claims are drawn to the treatment of TNBC comprising the administration of any compound represented by formula XI(e).  The claims do not recite treating taxane resistant TNBC or metastatic TNBC.  Moreover, with the exception of claim 10, the claims recite the administration of numerous compounds other than compound 17ya.  Thus the rejected claims are not commensurate in scope with data offered.

Moreover, Applicant’s arguments with respect to the remaining double patenting rejections are found not persuasive for the same reasons as detailed above.  Thus the previous double patenting rejections are hereby maintained and detailed below.  This action is non-final.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-29 and 36 of U.S. Patent No. 8,822,513 in view of O’Reilly (BBA Clinical, 3, 2015, pages 257-275). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘513 are substantially overlapping in scope and mutually obvious.
Claims 9-11 of the instant application claim a method of treating triple negative breast cancer in subject in need thereof comprising administering to the subject a therapeutically effect amount of a compound represented by the structure of formula XI(e) such as compound 17ya having the following structure 
    PNG
    media_image2.png
    222
    216
    media_image2.png
    Greyscale
.
Claims 27-29 and 36 of ‘513 claim a method of treating cancer comprising the administration of a compound represented by formula XI(e) including breast cancer.
Although ‘513 does not specifically claim that the breast cancer is triple negative cancer, ‘513 claims the treatment of all types of breast cancer and does not exclude 
In addition, O’Reilly et al. teaches that triple negative breast cancers are a specific subtype of epithelial breast tumors that are immunohistochemically negative for the protein expression of the oestrogen receptor (ER), the progesterone receptor (PR) and lack overexpression/gene amplification of HER2 (page 258).  Approximately 10-14% of breast cancers are triple negative (page 258).  O’Reilly et al. teaches triple negative breast cancers seem to be particularly chemo-sensitive to anthracyclines and taxanes which are part of the standard therapy used for high risk patients (page 260).  O’Reilly et al. teaches that in terms of adjuvant therapy, the principles for non-TNBC apply equally to TNBC and include taxanes like paclitaxel and docetaxel, microtubule inhibitors or stabilizers such as vinorelbine, as well as non-taxane anti-tubulin agents such as eribulin and ixabepilone (page 260).  O’Reilly et al. further teaches that new treatments for TNBC include microtubule-stabilizing agents like ixabepilone in combination with capecitabine (page 261).  O’Reilly et al. teaches that women presenting with triple negative breast cancer (TNBC) are treated in the most part similarly in the adjuvant and neoadjuvant setting to women who present with non-triple negative breast cancer (pages 263-264).  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to treat TNBC comprising the administration of a compound represented by formula XI(e), since ‘513 specifically claims the treatment of breast cancer comprising the administration of a compound of formula XI(e) and O’Reilly et al. teaches that women presenting with triple negative 
Thus the cited claims of the instant application are not patentably distinct from the cited claims of ‘513.

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 18 and 26-30 of U.S. Patent No. 9,029,408 in view of O’Reilly (BBA Clinical, 3, 2015, pages 257-275). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘408 are substantially overlapping in scope and mutually obvious.
Claims 9-11 of the instant application claim a method of treating triple negative breast cancer in subject in need thereof comprising administering to the subject a therapeutically effect amount of a compound represented by the structure of formula XI(e) such as compound 17ya having the following structure 
    PNG
    media_image2.png
    222
    216
    media_image2.png
    Greyscale
.
 of ‘408 claim a method of treating cancer including breast cancer comprising the administration of a compound represented by formula XXII 
    PNG
    media_image3.png
    125
    254
    media_image3.png
    Greyscale
.
Although ‘408 does not specifically claim that the breast cancer is triple negative cancer, ‘408 claims the treatment of all types of breast cancer and does not exclude certain cancer types.  Thus the claims of ‘408 are inclusive of all cancer types and thus include treating triple negative breast cancer.
In addition, O’Reilly et al. teaches that triple negative breast cancers are a specific subtype of epithelial breast tumors that are immunohistochemically negative for the protein expression of the oestrogen receptor (ER), the progesterone receptor (PR) and lack overexpression/gene amplification of HER2 (page 258).  Approximately 10-14% of breast cancers are triple negative (page 258).  O’Reilly et al. teaches triple negative breast cancers seem to be particularly chemo-sensitive to anthracyclines and taxanes which are part of the standard therapy used for high risk patients (page 260).  O’Reilly et al. teaches that in terms of adjuvant therapy, the principles for non-TNBC apply equally to TNBC and include taxanes like paclitaxel and docetaxel, microtubule inhibitors or stabilizers such as vinorelbine, as well as non-taxane anti-tubulin agents such as eribulin and ixabepilone (page 260).  O’Reilly et al. further teaches that new treatments for TNBC include microtubule-stabilizing agents like ixabepilone in combination with capecitabine (page 261).  O’Reilly et al. teaches that women 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to treat TNBC comprising the administration of a compound represented by formula XI(e), since ‘408 specifically claims the treatment of breast cancer comprising the administration of a compound of formula XXII which includes the same compounds as claimed in the instant claims and O’Reilly et al. teaches that women presenting with triple negative breast cancer (TNBC) are treated in the most part similarly in the adjuvant and neoadjuvant setting to women who present with non-triple negative breast cancer (pages 263-264).  Thus treating all types of breast cancer including TNBC is rendered obvious in view of the cited prior art teachings.
Thus the cited claims of the instant application are not patentably distinct from the cited claims of ‘408.

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, 14 and 19-25 of U.S. Patent No. 10,301,285 in view of O’Reilly (BBA Clinical, 3, 2015, pages 257-275). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘285 are substantially overlapping in scope and mutually obvious.

    PNG
    media_image2.png
    222
    216
    media_image2.png
    Greyscale
.
The cited claims of ‘285 claim a method of treating cancer including breast cancer comprising the administration of the compound 17ya.
Although ‘285 does not specifically claim that the breast cancer is triple negative cancer, ‘285 claims the treatment of all types of breast cancer and does not exclude certain cancer types.  Thus the claims of ‘285 are inclusive of all cancer types and thus include treating triple negative breast cancer.
In addition, O’Reilly et al. teaches that triple negative breast cancers are a specific subtype of epithelial breast tumors that are immunohistochemically negative for the protein expression of the oestrogen receptor (ER), the progesterone receptor (PR) and lack overexpression/gene amplification of HER2 (page 258).  Approximately 10-14% of breast cancers are triple negative (page 258).  O’Reilly et al. teaches triple negative breast cancers seem to be particularly chemo-sensitive to anthracyclines and taxanes which are part of the standard therapy used for high risk patients (page 260).  O’Reilly 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to treat TNBC comprising the administration of a compound represented by formula XI(e), since ‘285 specifically claims the treatment of breast cancer comprising the administration of compound 17ya and O’Reilly et al. teaches that women presenting with triple negative breast cancer (TNBC) are treated in the most part similarly in the adjuvant and neoadjuvant setting to women who present with non-triple negative breast cancer (pages 263-264).  Thus treating all types of breast cancer including TNBC is rendered obvious in view of the cited prior art teachings.
Thus the cited claims of the instant application are not patentably distinct from the cited claims of ‘285.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. U.S. Publication No. 2014/0213623 A1 (of record) in view of Oba et al. (Oncotarget, 2018, Vol. 9, No. 33, pages 22986-23002) (of record), O’Reilly (BBA Clinical, 3, 2015, pages 257-275), Perez et al. (Breast Cancer Res. Treat, 2010, 121:261-271), and Wahba et al. (Cancer Biol. Med, 2015, 12:106-116).

    PNG
    media_image2.png
    222
    216
    media_image2.png
    Greyscale
 and further comprising administering an additional cancer therapy such as radiation therapy.
Miller et al. teaches compounds of formula XXII 
    PNG
    media_image4.png
    129
    253
    media_image4.png
    Greyscale
and a compound of formula 17ya 
    PNG
    media_image5.png
    196
    174
    media_image5.png
    Greyscale
for the treatment of various forms of cancer (abstract, [0009]-[0015]).  Miller et al. teaches a method of treating, suppressing, reducing the severity, 
Miller et al. teaches that when the compounds are administered to treat or prevent a cancerous condition, the pharmaceutical composition can also contain, or can be administered in conjunction with, other therapeutic agents or treatment regimen presently known or hereafter developed for the treatment of various types of cancer [0599] [0647]. Examples of other therapeutic agents or treatment regimen include, without limitation, radiation therapy, immunotherapy, chemotherapy, surgical intervention, and combinations thereof [0599] [0647].
Miller et al. teaches the compounds are useful in the treatment or prevention of various forms of cancer, particularly prostate cancer, breast cancer, ovarian, skin cancer (e.g., melanoma), lung cancer, colon cancer, leukemia, renal cancer, CNS cancer (e.g., glioma, glioblastoma) [0594]. 
Miller et al. teaches that the compounds’ mode of action is as tubulin inhibitors, and the preferred compounds are selectively disruptive to cancer cells, causing ablation of cancer cells but preferably not normal cells and harm to normal cells is minimized 
Miller et al. teaches that compounds 17ya and 55 bind to colchicine-binding site on tubulin, inhibit tubulin polymerization, and induce cell apoptosis (FIG. 10) [0839]. 
Miller et al. specifically teaches treating, suppressing, reducing the severity, reducing the risk, or inhibiting breast cancer [0603].  Miller et al. specifically teaches a method of treating a subject suffering from breast cancer, metastatic breast cancer, resistant breast cancer or drug-resistant breast cancer comprising the step of administering to said subject a compound of this invention, or its isomer, metabolite, pharmaceutically acceptable salt, pharmaceutical product, tautomer, hydrate, N-oxide, polymorph, crystal or any combination thereof, or a composition comprising the same, specifically, the compound is a compound of formula XI, XI(e), XXI, XXIa, XXII, or 17ya, particularly, the compound is compound 17ya [0617]-[0618].
Thus Miller et al. teaches a method of treating breast cancer comprising the administration of compound 17ya.
Miller et al. does not specifically teach treating triple negative breast cancer.
However, Miller et al. specifically teaches a method of treating a subject suffering from breast cancer, metastatic breast cancer, resistant breast cancer or drug-resistant breast cancer, and as such all types of breast cancer are contemplated by the teachings of Miller et al.  Moreover, triple negative breast cancer is breast cancer that lacks the estrogen receptor (ER), progesterone receptor (PR) and the human epidermal growth factor receptor 2 (HER2) and as such, treatment with any ER, PR or HER2 modulators would be contraindicated since the cancer lacks said receptors.  However, Miller et al. 
In addition, Oba et al. teaches that triple negative breast cancer (TNBC) is a disease characterized by the lack of estrogen receptor (ER) and progesterone receptor (PR) as well as human epidermal growth factor receptor 2 (HER-2) amplification, and accounts for 10-20% of all breast cancers (page 22986).  Oba et al. teaches that conventional cytotoxic chemotherapy based on anthracyclines and taxanes is effective for a subset of patients with TNBC (page 22986).  Oba et al. teaches that microtubules are important structural and functional components of the cell that represent an important therapeutic target of anti-cancer drugs (page 22987).  Oba et al. teaches that several anti-tubulin agents such as paclitaxel, docetaxel, vinorelbine, and epothilone have been used to treat breast cancer (page 22987).  Oba et al. teaches eribulin inhibits microtubule polymerization via a mechanism distinct from other anti-tubulin drugs such as vinblastine or taxanes (page 22987).  Oba et al. teaches that the growth inhibition of the anti-tubulin drug paclitaxel is enhanced with the combination with another anti-tubulin drug eribulin in TNBC cell lines (page 22987).  Thus Oba et al. demonstrates that prior to the effective filing date of the instant application, anti-tubulin drugs were known in the art to be useful in the treatment of triple negative breast cancer.

Perez et al. teaches that invasive breast cancer represents a heterogeneous group of diseases, with significant variability in morphological and pathological features such as size, histologic grade, invasiveness, ploidy and proliferation index, hormone receptor expression, and human epidermal growth factor receptor 2 (HER2) status (page 262).  Perez et al. teaches that a distinct subtype of breast cancer that does not express receptors commonly found on many breast cancers, including those for the estrogen receptor (ER) and progesterone receptor (PR) and HER2 is triple-negative 
Wahba et al. teaches that triple negative breast cancer refers to the breast cancer phenotype where the estrogen and progesterone receptors are negative as assessed by immunohistochemistry (IHC) and there is a lack of overexpression of HER2 as assessed by IHC (page 106).  Wahba et al. teaches that out of all the cases of breast cancer diagnosed annually worldwide, 12-20% are TNBC (page 106).  Wahba et al. teaches that patients with TNBC do not benefit from hormonal or trastuzumab-based therapy because of the loss of target receptors such as ER, PGR and HER2 (page 106).  Wahba et al. teaches that therapeutic strategies for the management of TNBC include taxanes and novel microtubule stabilizing agents (pages 107 and 109-110).
Thus the state of the art prior to the effective filing date of the instant application as exemplified by Oba et al., O’Reilly et al., Perez et al. and Wahba et al., supports the use of anti-tubulin compounds for the treatment of triple negative breast cancer.
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to treat triple negative breast .

Conclusion
Claims 1-8 are withdrawn.  Claims 9-11 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM